The evidence, though circumstantial in a large measure, tended to connect the defendant with the possession of the whisky and that she had it for sale. Therefore all charges instructing affirmatively that the defendant was not guilty were properly refused. Tatum v. State, 20 Ala. App. 436,102 So. 726.
Refused charge 32 does not state a correct proposition of law. Manucaption or physical dominion of whisky is not necessary to a conviction for possessing liquor under our statute. No sufficient exception is reserved to the remark of the solicitor as to authorize a review by this court.
In making out the state's case it was relevant to prove by the officers that a search was made of defendant's premises; that they found whisky there located; that it was near a hog pen on the premises in a brier patch; that a trail led from the house to the hog pen; that shortly before defendant was arrested automobiles frequented defendant's house, which was isolated from other houses; and that when these automobiles would stop defendant was seen going down the trail leading to where the whisky was found. The whisky was shown to be in the constructive possession of defendant, and any fact or circumstance tending to show defendant's connection with the whisky was relevant.
In the admission of evidence and the weight to be given the same courts and juries must use common sense, common reason, and common observation as well as a common knowledge of the usual acts of men and women under given circumstances.
We find no error in the record, and the judgment is affirmed.
Affirmed.